COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00116-CV


CODY SMITH                                                           APPELLANT

                                        V.

PSS WORLD MEDICAL, INC. F/K/A                                        APPELLEES
PHYSICIAN SALES & SERVICES,
INC. AND GULF SOUTH MEDICAL
SUPPLY, INC.


                                    ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant Cody Smith's Agreed Motion To Dismiss

Appeal.” It is the court=s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: MEIER, WALKER, and GABRIEL, JJ.

DELIVERED: September 15, 2011




                                    2